DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSEPH P. AKOWSKEY,
                            Appellant,

                                     v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                              No. 4D17-2160

                              [April 26, 2018]

   Appeal and cross-appeal from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Robert E. Belanger, Judge; L.T. Case
No. 2014-CA-002440.

  Jeffrey M. Clyman of Steele Law, Hobe Sound, for appellant/cross-
appellee.

    Morgan W. Bates and Allison Morat of Pearson Bitman, LLP, Maitland,
for appellee/cross-appellant.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.